                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                )    Criminal No. 18-150(1) (DWF/HB)
                                         )
       v.                 Plaintiff,     )
                                         )    DEFENDANT'S PRETRIAL MOTION
MICHAEL HARI,                            )    FOR GOVERNMENT AGENTS TO
                                         )    RETAIN ROUGH NOTES AND
                        Defendant.       )    EVIDENCE


       Michael Hari, through the undersigned attorneys, pursuant to Title 18, United States

Code, Section 3500 et. seq., Brady v. Maryland, 375 U.S. 83 (1963), and Rule 16 of the

Federal Rules of Criminal Procedure, moves the Court for an Order requiring any law

enforcement agent, including any confidential reliable informants, to retain and preserve

all rough notes taken as a part of their investigation, whether or not the contents of such

rough notes are incorporated in official records. In addition, defendant moves for an order

directing any and all officials involved in this case to preserve the evidence seized in the

course of their investigation. The defendant so moves on the following grounds:

       1. Rough notes can be considered statements within the meaning of Title 18, United

States Code, Section 3500(e)(1). Rough notes can also contain exculpatory evidence as

considered in Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405 U.S.

150 (1972);

       2.     Destruction of rough notes by law enforcement officials can usurp the

judicial function of determining what evidence must be produced. United States v. Harris,

543 F.2d 1247 (9th Cir. 1976);

       3.     The rough notes may contain facts favorable to the defense;


                                                1
       4.      Evidence seized may be directly relevant to issues ranging from defendant's

guilt or innocence to sentencing considerations. Its inspection and use as provided for

under Rule 16(c) of the Federal Rules of Criminal Procedure, will be rendered impossible

if is altered or destroyed.

       This motion is based on the indictment, the records and proceedings herein, such

testimony as may be presented at the motion, and any briefing which the court may require

thereafter.

Dated: July 18, 2019                                   Respectfully submitted,

                                                       s/ Shannon Elkins
                                                       ______________________
                                                       SHANNON ELKINS
                                                       Attorney No. 332161
                                                       Attorney for Defendant
                                                       Office of the Federal Defender
                                                       107 U.S. Courthouse
                                                       300 South Fourth Street
                                                       Minneapolis, MN 55415

                                                       s/ Reynaldo A. Aligada, Jr.
                                                       ______________________
                                                       REYNALDO A. ALIGADA, JR.
                                                       Attorney No. 319776
                                                       Attorney for Defendant
                                                       Office of the Federal Defender
                                                       107 U.S. Courthouse
                                                       300 South Fourth Street
                                                       Minneapolis, MN 55415




                                                2
